Citation Nr: 1243179	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic skin disability, including due to herbicide exposure (excluding already service-connected skin disabilities of squamous cell carcinoma of the lip, a scar due to removal of squamous cell carcinoma of the lip, a scar due to removal of basal cell carcinoma of the right chest, and actinic keratosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968 and from February 1975 to January 1991.  His awards and decorations included the Bronze Star Medal with Combat V, the Joint Service Commendation Medal with Combat V and two awards of the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The decision granted service connection for several skin disabilities:  (1) scar due to removal of squamous cell carcinoma of the lip, assigned a 0 percent disability rating; (2) scar due to removal of basal cell carcinoma of the right upper chest, assigned a 0 percent rating; (3) actinic keratosis, assigned a 0 percent rating).  This decision also denied the Veteran's service-connection claim for a skin condition on the feet and back, which he then appealed to the Board.  

The Veteran testified at a videoconference hearing at the RO in February 2009, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At his hearing, the Veteran raised the issue of herbicide exposure, and clarified that his current skin disability affects his entire body, not just his back and feet.  See February 2009 Hearing Transcript (T.) at 5, 8.  Thus, as noted on the title page, the Board is recharacterizing the skin disease claim to include any chronic skin disabilities that also have been claimed and diagnosed (e.g. recurrent MRSA infections, dermatitis, not otherwise specified (NOS), etc.); however, the present claim must exclude the already service-connected skin disabilities, listed above, from consideration.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In April 2009, November 2010 and again in March 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2012).

The Board finds it necessary to remand this claim for the RO/AMC to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current claim for a chronic skin disability.  The Veteran contends his skin disorder, which he characterized as "jungle rot" during personal hearing testimony, is attributable to Agent Orange exposure in the Vietnam War.  See February 2009 Hearing Transcript (T.) at 5.  He clarified in his testimony that his current skin disability affects his entire body, not just his back and feet (as originally characterized by the RO's denial of the claim in the July 2006 rating decision).  T. at 8.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).  Nonetheless, the Veteran has never been diagnosed with one of the listed skin diseases (e.g., chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy) that VA has established as presumptively eligible for service connection based upon herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption of service connection is simply not applicable.  
However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

Here, a review of his service treatment records shows that the Veteran had documented complaints, treatment and diagnoses for skin disabilities on several occasions throughout both periods of active duty service.  This provides some indication of in-service incurrence of another chronic skin disability, i.e., aside from the already service-connected skin disabilities.

Following service, the Veteran's VA treatment records reveal several diagnoses for various skin conditions and diseases, including relatively recent diagnoses for MRSA infections of the left knee and dermatitis NOS.  Nonetheless, it is not altogether clear whether the Veteran has had any chronic skin disability since the current claim was filed, when excluding the already service-connected skin disabilities from consideration.  The requirement that a current disability be present is satisfied when a claimant has a disability:  1) at the time a claim for VA disability compensation is filed, or 2) during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

There are also conflicting medical opinions, both rejecting and supporting the notion that a current skin disability (excluding the service-connected skin disabilities) is attributable to service.  

In accordance with the Board's April 2009 remand, the Veteran was afforded a VA examination in December 2009, to determine the etiology of his claimed chronic skin disability.  The examiner noted the Veteran's history of multiple episodes of MRSA infections of the skin, which were treated with incisions and drainage, as well as antibiotics.  The examiner also indicated that the onset of the Veteran's disorder was many years after service.  He diagnosed recurrent MRSA infections of the skin, and opined that the condition was not caused by or a result of military service.  The examiner's rationale was that MRSA was not a condition that was recognized as being associated with Vietnam service, and the onset of the disorder was years after discharge.  

In March 2012, the Board again remanded this claim for an addendum opinion from the December 2009 examiner, to ensure adequate consideration of the Veteran's competent lay statements that he initially manifested symptoms of a chronic skin disorder during active service in Vietnam, and to ensure that the examiner considered the Veteran's service treatment records for indications of skin disorder treatment during service.  On remand, the examiner reviewed the claims file and provided an addendum opinion in March 2012, affirming the negative opinion, stating that current MRSA infections are less likely as not due to MRSA infections in service.  The examiner reasoned that the evidence shows the Veteran has experienced skin infection, which resolves on therapy after which he returns to baseline, that is, there is no evidence of a chronic infection.  The examiner pointed out that each skin infection is a separate event and that there is no evidence the Veteran has been colonized with a unique specific strain of MRSA, which has been impossible to eradicate.  The examiner disagreed with the notion that the first infection manifested in service and that all subsequent infections are due to or are derived from it, but provided no rationale for that conclusion.  

Subsequently, a May 2012 VA examination diagnosed the Veteran with basal cell carcinoma, actinic keratosis and squamous cell carcinoma, apparently only reaffirming existing skin conditions that are already service-connected.  However, the examination report was unremarkable for diagnoses of any non-service-connected skin disorders.  Nonetheless, the examiner proceeded to provide a positive medical opinion that etiologically linked the diagnosed conditions to service.  The examiner stated that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the "Veteran has had multiple basal cell cancers removed from his face, ear, chest, and back and has residual scars.  He also had squamous cell carcinoma under the lip.  He has scars from removal of the lesions..."  The Board emphasizes the May 2012 examiner's rationale appears to etiologically link presently non-service-connected basal cell carcinomas of his ear and back to service, and also links scars from removal of lesions to service.  The opinion represents a potentially positive medical nexus opinion, raising the possibility that the Veteran's remaining chronic skin disorder is etiologically linked to active duty.

Moreover, the Veteran's lay statements, which assert a continuity of skin problems back to presumed herbicide exposure in Vietnam, are certainly competent since only relating a history of symptoms that have been observed and experienced by the Veteran, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular in-service symptoms and post-service symptoms appear to be uncontradicted, even by medical findings of record, the Board finds them to be probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In light of the cumulative record, the Veteran needs to undergo another VA examination to determine both the nature and etiology of his currently claimed chronic skin disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Another medical opinion alone will not suffice, because there are important questions as to exactly what, if any, chronic skin disabilities the Veteran currently has that are not already service-connected.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed chronic skin disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Please identify all skin disabilities.  Specifically confirm if the Veteran has any chronic skin disability that is not already identified as a service-connected disability.  *Note the Veteran is already service-connected for skin disabilities of squamous cell carcinoma of the lip, a scar due to removal of squamous cell carcinoma of the lip, a scar due to removal of basal cell carcinoma of the right chest, and actinic keratosis.

b.) For each skin disability found that is not already service-connected, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's periods of active duty service, or is any such disability otherwise related to such periods of service, including to any herbicide exposure?


For the purposes of this opinion, the examiner should presume that the Board has had herbicide exposure during service in the Vietnam War, in the Republic of Vietnam; and that he has credibly asserted post-service continuity of symptoms (e.g., rashes) since this exposure.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


